Case 6:15-cv-00098-TAD-CBW Document 156 Filed 05/21/20 Page 1 of 4 PageID #: 1826



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF LOUISIANA
                                  LAFAYETTE DIVISION

     ERIC PRUDHOMME, et al.,                               CASE NO: 6:15-cv-00098
     Individually and on behalf
     of others similarly situated                          JUDGE TERRY A. DOUGHTY

     vs.                                                   MAGISTRATE JUDGE
                                                           CAROL B. WHITEHURST

     GEICO CASUALTY INSURANCE
     CO., et al.

           MOTION AND INCORPORATED MEMORANDUM FOR ENTRY OF A
               REVISED SCHEDULING AND DISCOVERY ORDER OR,
             ALTERNATIVELY, MOTION TO SET STATUS CONFERENCE

                GEICO refuses to provide deposition dates for its experts within the timeline

     ordered by this Court. Additionally, GEICO refuses to voluntarily shorten its

     briefing window to accommodate its failure to do so. Further, even for the

     depositions for which it provides dates out-of-time, GEICO seeks to impose unique

     requirements on Plaintiff counsel, refusing to provide any scientific or medical basis

     for those requests or to identify which expert desires special accommodations. When

     Plaintiff counsel offered to alleviate those medical concerns through use of video

     depositions, GEICO refused.1

                As a result, and unfortunately, Plaintiff counsel must now seek this Court’s

     assistance on the mundane matters of when expert depositions should be scheduled,

     how they should be conducted, and how the existing schedule can be compressed to

     keep the October 20, 2020 class action hearing date.




     1
         See Exhibit 1, E-mail chain between attorneys.
Case 6:15-cv-00098-TAD-CBW Document 156 Filed 05/21/20 Page 2 of 4 PageID #: 1827



                Plaintiffs submit a proposed revised schedule that accommodates GEICO’s

     failure to timely provide deposition dates and still keeps the October 20, 2020 hearing

     date intact.2

                Plaintiffs also seek an order from this Court compelling GEICO to submit its

     expert depositions via videoconferencing or withdraw all of its stated requirements

     for attendance at those depositions. Rule 30(b)(4) of the Federal Rules of Civil

     Procedure expressly authorizes the relief sought in this request: “The parties may

     stipulate—or the court may on motion order—that a deposition be taken by

     telephone or other remote means. For the purpose of this rule and Rules 28(a),

     37(a)(2), and 37(b)(1), the deposition takes place where the deponent answers the

     questions.” (Emphasis added). To balance the need to protect individual and public

     health while still promoting the “just, speedy, and inexpensive determination of

     every action and proceeding,” Fed. R. Civ. P. 1, this Court should order, pursuant to

     Fed. R. Civ. P. 1, 30(b)(3) and 30 (b)(4), that GEICO’s expert depositions proceed

     via videoconference or GEICO withdraw all of its stated requirements for personal

     attendance at those depositions.

                For the Court’s consideration, Plaintiff counsel attaches an order in the 3M

     Combat Arms Earplug Products Liability Litigation case, 19-MDL-2885, outlining

     protocols for video depositions.3 Plaintiff counsel suggests that this Court order that

     these protocols be instituted here as well.

                For all of the foregoing reasons, Plaintiff counsel respectfully request the




     2   Exhibit 2, Redlined “Third Revised Rule 16 Class Certification Scheduling Order”
     3   Exhibit 3
Case 6:15-cv-00098-TAD-CBW Document 156 Filed 05/21/20 Page 3 of 4 PageID #: 1828




     following relief:

       a.   Amendment of deadlines in the Third Revised Rule 16 Class Certification
             Scheduling Order as set out in Exhibit 2;

       b.   Pursuant to Fed. R. Civ. P. 1, 30(b)(3) and 30 (b)(4), GEICO’s experts’
              depositions shall proceed in the next thirty days via videoconference
              pursuant to the protocols in Exhibit 3; and

       c.   Should GEICO wish to have in-person depositions of its experts, that the
               parties are not required to accommodate GEICO’s restrictions and, instead,
               directed to follow the most recent advice on social distancing as
               recommended by the Center for Disease Control and state governments
               where the depositions are conducted.

                                        RESPECTFULLY SUBMITTED,

                                        WHALEY LAW FIRM

                                        /s/ J.R. Whaley_______
                                        J.R. Whaley (La. Bar Roll No. 25930)
                                        Benjamin H. Dampf (La. Bar Roll No. 32416)
                                        6700 Jefferson Highway
                                        Building 12, Suite A
                                        Baton Rouge, LA 70806
                                        Telephone: 225-302-8810
                                        Facsimile: 225-302-8814

                                        Kenneth D. St. Pe’
                                        KENNETH D. ST PE’ APLC
                                        311 W. University Ave., Suite A
                                        Lafayette, LA 70506

                                        Stephen B. Murray, Jr.
                                        Arthur M. Murray
                                        THE MURRAY FIRM
                                        650 Poydras Street, Suite 2150
                                        New Orleans, LA 70130

                                        Kenneth W. DeJean
                                        LAW OFFICES OF KENNETH W. EDJEAN
                                        Post Office Box 4325
                                        Lafayette, LA 70502-4325
Case 6:15-cv-00098-TAD-CBW Document 156 Filed 05/21/20 Page 4 of 4 PageID #: 1829




                               CERTIFICATE OF SERVICE

            I hereby certify that a copy of the foregoing has been served on all counsel of

     record by placing same in the United States Mail, properly addressed and first class

     postage prepaid and/or via electronic transmission, this 21st day of May, 2020.
                                        /s/ J.R. Whaley
